                                                                                                        FILED
                                          United States District Court
                                        NORTHERN DISTRICT OF CALIFORNIA
                                                                                                         DEC 11 2010
                                                 OAKLAND DIVISION                                       SUSAN Y. SOONG
                                                                          I                    r ^™tHERN 'J'®' district court
                                                                                                         DISTRICT   OF CALIFORNIA
       United States of America,                              Case No. \S ~
                        Plaintiff,                            STIPULATED ORDER EXCLUDING TIME
                   V.                                         UNDER THE SPEEDY TRIAL ACT



                        Defendant(s).

                                                                            the Court excludes time under the Speedy
                                                            '' and finds that the ends ofjustice served by the
continuance outweigh the hest interest ofthe public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s):

               Failure to grant a continuance would he likely to result in a miscarriage ofjustice.
              See 18 U.S.C. § 3161(h)(7)(B)(i).

               The case is so unusual or so complex, due to [check applicable reasons]          the number of
               defendants, ___ the nature of the prosecution, or           the existence of novel questions offact
               or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
               itself within the time limits established hy this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

              Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
              taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

               Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
               counsel's other scheduled case commitments,taking into account the exercise of due diligenee.
                   18 U.S.C. § 316l(h)(7)(B)(iv).

               Failure to grant a continuance would unreasonably deny the defendant the reasonable time
               necessary for effective preparation, taking into account the exercise of due diligence.
              See 18 U.S.C. § 3161(h)(7)(B)(iv).

               With the consent of the defendant, and taking into account the public interest in the prompt
               disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
               paragraph and — based on the parties' showing of good cause — finds good cause for extending
               the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
               extending the 30-day time period for an indictment under the Speedy Trial Act(based on the
               exclusions set forth above). See Fed. R. Crim. P. 5-1; 18 U.S.C. § 3161(b).

               For the reasons stated on the record, it is further ordered that time is excluded under 18 U.S.C.
               §3161(h)(l)(E)(F)for delay resulting from removal/tr^sport of the defendant to anpther district.
       IT IS SO ORDERED.


       DATEDTi>^g<oW:f^ , 2^1"®                               KANdlS A. WESTMORE
                                                              United States-Magistrate Judge

       STIPULATED;
                                                           ol'Ulc
                          [ttofney for Defendant               AssistanlTJnited States Attorney
